DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/30/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 and 7 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, detecting, from  the IF groups of the transfer apparatus, whether IF groups in which a loss indicating packet discarding does not occur during the packet transfer in the IFs in units of groups for a unit time are present; selecting, 

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2007/0053296 (published 8 Mar. 2007) [hereinafter Yazaki] teaches a packet forwarding apparatus for distributing packets received from a physical port to be transmitted over a plurality of physical ports, which includes a transmitting/receiving unit for transmitting/receiving packets via a physical port, a port group decision unit for deciding a port group corresponding to a plurality of physical ports, and a port group control unit for controlling flow of packets for each port group decided by the port group decision unit. However, Yazaki does not teach detecting, from  the IF groups of the transfer apparatus, whether IF groups in which a loss indicating packet discarding does not occur during the packet transfer in the IFs in units of groups for a unit time are present; selecting, in a case in which the IF groups are detected to be present, an IF group with a longest non-occurrence time of the buffering from among the IF 
 	b. U.S. Pre-Grant Publ'n. No. 2020/0244601 (published 30 Jul. 2020) [hereinafter Gopalarathnam] teaches the grouping of queues associated with ports in a port group in order to allow a shared buffer for data packets directed to that port group. Grouped egress ports on a networking device may each be associated with a respective set of queues. However, Yazaki does not teach detecting, from  the IF groups of the transfer apparatus, whether IF groups in which a loss indicating packet discarding does not occur during the packet transfer in the IFs in units of groups for a unit time are present; selecting, in a case in which the IF groups are detected to be present, an IF group with a longest non-occurrence time of the buffering from among the IF groups with no occurrence of any loss; and performing IF allocation of allocating traffic of packets to IFs in units of groups in the IF group that is selected.

Additionally, all of the further limitations in 2 – 6 and 8 - 12 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
January 12, 2022Primary Examiner, Art Unit 2471